In The

                                 Court of Appeals

                     Ninth District of Texas at Beaumont

                                __________________

                                NO. 09-21-00095-CV
                                __________________

                     IN RE DUANE T. CORLEY
__________________________________________________________________

                         Original Proceeding
        County Court at Law No. 2 of Montgomery County, Texas
                   Trial Cause No. 19-12-16524-CV
__________________________________________________________________

                           MEMORANDUM OPINION

      Relator Duane T. Corley filed a petition for writ of mandamus to compel the

Honorable Claudia Laird, Judge of the County Court at Law No. 2, to set aside her

order granting the motion for new trial filed by the real parties in interest, Jamie

Fernandez and Charles Ciaramitaro. We stayed the order pending resolution of the

mandamus proceeding and requested a response from the real parties in interest. On

May 27, 2021, Corley filed a motion to lift the stay for the limited purpose of

allowing the trial court to consider and sign, if appropriate, an order setting aside its

order of April 23, 2021, which granted a new trial. On June 8, we entered an order




                                           1
lifting the stay for said limited purpose and withdrawing our request for a response

by the real parties in interest.

       On June 28, 2021, Corley filed a motion to dismiss this mandamus

proceeding. Corley asserts in his motion to dismiss that the trial court has vacated

its order of April 23, 2021, rendering the issues raised in the mandamus moot. We

dissolve our temporary order and grant the motion to dismiss. The original

proceeding is dismissed without reference to the merits.

       PETITION DISMISSED.


                                                   PER CURIAM



Submitted on July 14, 2021
Opinion Delivered July 15, 2021

Before Golemon, C.J., Horton and Johnson, JJ.




                                         2